Citation Nr: 1033832	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  04-27 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.
 
2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.  

3.  Entitlement to an initial compensable rating for a nasal 
fracture, for accrued benefits purposes.

4.  Entitlement to service connection for a chronic lung 
disability (claimed as tuberculosis), for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1958 to September 
1963.  He died in July 2002.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  A Travel Board hearing was held at the RO in September 
2007 before the undersigned Veterans Law Judge and a copy of the 
hearing transcript has been added to the record.

In February 2007 and in April 2008, the Board remanded the appeal 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  A review of the claims file 
shows that there has been substantial compliance with the Board's 
remand directives.




FINDINGS OF FACT

1.  The competent medical evidence, to include the Veteran's 
death certificate and his autopsy, shows that the Veteran died in 
July 2002 of a right pneumothorax due to emphysema.

2.  The competent medical evidence does not show that the 
Veteran's fatal right pneumothorax was related to active service.

3.  The Veteran did not receive, nor was he entitled to receive, 
a total disability rating for at least 10 years immediately 
preceding his death.

4.  At the time of the Veteran's death, service connection was in 
effect for residuals of a nasal fracture and for post-operative 
external hemorrhoids, each evaluated as zero percent disabling.

5.  The competent medical evidence shows that, prior to his 
death, the Veteran's service-connected nasal fracture was not 
compensably disabling.

6.  The competent medical evidence shows that, prior to his 
death, the Veteran's chronic lung disability (claimed as 
tuberculosis) was not related to active service.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially or 
materially contributed to, a disability incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.307, 3.309, 3.312 (2009).

2.  The criteria for payment of DIC under 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.22 (2009).

3.  The criteria for an initial compensable rating for a nasal 
fracture have not been met, for accrued benefits purposes.  
38 U.S.C.A. §§ 1102, 1131, 5103, 5103A, 5107, 5111, 5121 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.20, 3.31, 3.50, 3.152(b), 
3.351, 3.385, 3.400, 3.402, 3.1000, 4.1, 4.2, 4.7, 4.96, 4.97, 
Diagnostic Code (DC) 6502 (2009).

4.  A chronic lung disability (claimed as tuberculosis) was not 
incurred in active service, for accrued benefits purposes.  
38 U.S.C.A. §§ 1102, 1131, 5103, 5103A, 5107, 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

With respect to the appellant's accrued benefits claims, in a 
March 2008 letter, VA notified her of the information and 
evidence needed to substantiate and complete her claims, 
including what part of that evidence she was to provide and what 
part VA would attempt to obtain for her.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit evidence showing that benefits were due to the Veteran and 
unpaid at the time of his death and noted other types of evidence 
the appellant could submit in support of her claims.  The 
appellant also was informed of when and where to send the 
evidence.  After consideration of the contents of this letter, 
the Board finds that VA has satisfied substantially the 
requirement that the appellant be advised to submit any 
additional information in support of her claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particular notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  Here, a VCAA letter was sent to the appellant 
in March 2008 which provided information as to what evidence was 
required to substantiate the DIC claim and was compliant with 
Hupp.  The appellant also was apprised of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, VCAA letters issued in September 2002 and in 
September 2004 informed the appellant of what type of information 
and evidence was needed to substantiate a DIC claim.  

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, after notice as to what is necessary 
in order to grant all of the appellant's claims was issued in 
March 2008, they were readjudicated in July 2009.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence and 
affording her the opportunity to give testimony before the Board.  
It appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
claims file.  

The appellant has contended that the Veteran was treated for a 
chronic lung disease at Jackson Memorial Hospital, Montgomery, 
Alabama, since his separation from active service.  In response 
to a request for these records, however, this facility notified 
VA in February 1997 that the Veteran's medical chart had been 
destroyed.

The appellant has submitted voluminous additional evidence in 
support of her accrued benefits claims since the time of the 
Veteran's death.  The Board observes in this regard that 
adjudication of an accrued benefits claim is limited to the 
evidence physically or constructively of record at the time of 
the Veteran's death.  38 C.F.R. § 3.1000(a); see Ralston v. West, 
13 Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  
Accordingly, the Board finds that none of the evidence submitted 
by the appellant since the Veteran's death can be considered in 
evaluating her accrued benefits claims.  

A medical article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated lay 
medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); 
see also Sacks v. West, 11 Vet. App. 314 (1998).  The appellant 
submitted several medical articles in support of her contention 
that the Veteran's chronic lung disease was related to active 
service.  The medical articles submitted by the appellant in this 
case were not accompanied by the opinion of any medical expert 
linking the Veteran's chronic lung disease to active service.  
Thus, the medical articles submitted by the appellant are 
insufficient to establish the medical nexus opinion required for 
causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes that the medical evidence, to include a 
certificate of death, shows that the Veteran died almost 39 years 
after his service separation of a right pneumothorax due to 
emphysema.  There is no medical evidence of continuity of 
symptoms or competent opinion of a nexus between the Veteran's 
fatal right pneumothorax and any remote incident of service.  The 
service treatment records are negative for a right pneumothorax.  
It also is pertinent to note that at the time of the Veteran's 
death, service connection was in effect only for residuals of a 
nasal fracture and post-operative external hemorrhoids.  There is 
no competent medical evidence linking either of these 
disabilities to the cause of the Veteran's death.  Under these 
circumstances, there is no duty to obtain a medical opinion 
regarding the cause of the Veteran's death.  See Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  There also is no 
competent evidence, other than the appellant's statements, which 
indicates that the cause of the Veteran's death may be associated 
with service.  The appellant is not competent to testify as to 
cause of the Veteran's death as it requires medical expertise to 
diagnose.  Nor is the appellant competent to testify as to the 
nature and severity of the Veteran's service-connected nasal 
fracture or the etiology of the Veteran's chronic lung disease 
prior to his death.  In summary, VA has done everything 
reasonably possible to notify and to assist the appellant and no 
further action is necessary to meet the requirements of the VCAA.

Cause of Death claim

The appellant contends that the cause of the Veteran's death is 
related to active service.  She specifically contends that the 
Veteran began experiencing lung problems during active service 
which led to the right pneumothorax that caused his death.  

To establish service connection for the cause of the Veteran's 
death, evidence must be presented which in some fashion links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 
C.F.R. §§ 3.303, 3.312 (2009); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected disability 
to be the principal (primary) cause of death it must singly or 
with some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute substantially 
or materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; 
see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Board finds that the preponderance of the evidence is against 
the appellant's claim of service connection for the cause of the 
Veteran's death.  Although the appellant has contended that the 
cause of the Veteran's death is related to his active service, a 
review of his service treatment records shows that he was not 
treated at any time during active service for a right 
pneumothorax which led to his death almost 39 years after his 
separation from active service.  The Veteran's available service 
treatment records show that his chest x-ray repeatedly was normal 
during service.  He reported a pre-service medical history of 
pneumonia in 1956 at his enlistment physical examination in July 
1958 but no relevant findings were noted on clinical evaluation.  
The Veteran was hospitalized briefly in April 1959 and again in 
October 1962 for treatment of the common cold and spent a total 
of 7 days in the hospital for this problem during service.  He 
denied any relevant medical history and was normal clinically on 
periodic physical examinations in January and in August 1960.   
In January 1961, the Veteran complained of a nagging cough and 
was diagnosed as having an upper respiratory infection.  At that 
time, it was noted that the Veteran was a heavy smoker.  After 
complaining of a 2-year history of nasal discharge in March 1961, 
the Veteran was diagnosed as having allergic rhinitis.  The 
Veteran was treated for sinusitis in November 1961.  It appears 
that all of the Veteran's in-service respiratory problems were 
resolved with treatment and did not result in any chronic 
disability because he again denied any relevant medical history 
and was normal clinically at his separation physical examination 
in July 1963.  

The post-service medical evidence also does not indicate that the 
cause of the Veteran's death is related to active service.  The 
Board acknowledges that the Veteran was treated for a variety of 
lung problems in the decades between his service separation in 
1963 and his death in 2002.   He was hospitalized in January 1988 
for treatment of a spontaneous left pneumothorax.  At that time, 
it was noted that the Veteran reported experiencing a right 
pneumothorax 15 years earlier and had been a heavy (2-pack per 
day) smoker of cigarettes.  The impressions included spontaneous 
left pneumothorax due to ruptured congenital sub-pleural bleb.  
The Board notes that the Veteran did not report any in-service 
medical history of lung problems, including a right pneumothorax, 
when he was hospitalized in January 1988.  In an August 1999 
letter, Timothy Betz, M.D., stated that the Veteran's subjective 
history included a collapse of his right lung in the early 
1980's, tuberculosis on the left lung, and chronic obstructive 
pulmonary disease (COPD) as a result of his tobacco history.  A 
private computerized tomography (CT) scan of the Veteran's lungs 
in December 2000 showed the presence of bullous emphysema.  The 
Veteran was hospitalized that same month for treatment of COPD 
exacerbation and pneumonia.  Emphysematous changes were noted in 
both of the Veteran's lungs on private chest x-ray in December 
2001.  VA chest x-ray in December 2001 showed slight residual 
pneumonia infiltrate in the right lung base, posteriorly, with 
minimal effusion.  VA chest x-ray in February 2002 showed 
clearing right basilar pneumonia.  The Board notes that, despite 
being seen repeatedly for treatment of a variety of respiratory 
problems in the several decades which elapsed between his service 
separation and his death, the Veteran never reported, and none of 
his post-service VA and private treating physicians noted, any 
relevant in-service history of respiratory problems.  Nor did any 
of the Veteran's treating physicians relate any of his post-
service respiratory problems, including the fatal right 
pneumothorax, to active service or any incident of such service.  

The Veteran's death certificate shows that he died as a result of 
a right pneumothorax due to emphysema.  The medical examiner who 
conducted the Veteran's autopsy following his death found he died 
as a result of a collapse of his right lung due to a rupture of a 
subpleural bleb all due to emphysema.  The medical examiner's 
findings in the Veteran's autopsy included severe emphysema with 
right pneumothorax with many subpleural blebs and a history of 
multiple episodes of collapsed lung.  The appellant has not 
identified or submitted any competent evidence relating the cause 
of the Veteran's death (right pneumothorax due to emphysema) to 
active service.  The competent medical evidence suggests that the 
Veteran's decades-long history of being a heavy smoker 
contributed to his post-service lung problems, including 
emphysema, and may have contributed to or caused his death.  The 
Board observes in this regard that Congress has prohibited the 
grant of service connection for disability on the basis that such 
disability resulted from disease attributable to the use of 
tobacco products during active service for claims filed after 
June 9, 1998 (including the appellant's claim). 38 U.S.C.A. 
§ 1103 (West 2002).  In summary, the Board finds that service 
connection for the cause of the Veteran's death is not warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (finding that "although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  The appellant also is competent 
to report what she observed of the Veteran's symptoms.  Layno, 6 
Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007).  The absence of contemporaneous medical evidence is a 
factor in determining credibility of lay evidence but lay 
evidence does not lack credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that 
lack of contemporaneous medical records does not serve as an 
"absolute bar" to the service connection claim); Barr, 21 Vet. 
App. at  303 (finding that the "Board may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").  In 
determining whether statements submitted by an appellant are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In contrast, when the Veteran thereafter reported his alleged in-
service and post-service medical history to VA, he was seeking 
compensation and not medical treatment.  Similarly, when the 
appellant reported after the Veteran's death what she had 
observed of the Veteran's symptoms prior to his death, she was 
seeking compensation.  The Board is aware of an appellant's self 
interest in any claim for benefits.  The Board properly may 
consider the personal interest a claimant has in his or her own 
case but is not free to ignore his or her assertion as to any 
matter upon which he or she is competent to offer an opinion.  
See Pond v. West, 12 Vet. App. 341, 345 (1999), and Cartright, 
2 Vet. App. at 25.

The appellant has asserted that the Veteran's symptoms from a 
right pneumothroax were continuous since service and caused his 
death.  In this case, after a review of all the lay and medical 
evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not experience continuous 
symptoms of a right pneumothorax after service separation.  
Further, the Board concludes that the appellant's assertions of 
the Veteran's continued symptomatology of a right pneumothorax 
since active service, while competent, are not credible.  

The Board finds that the appellant's more recent statements 
contending that the Veteran had a history of continued symptoms 
of a right pneumothorax between active service and his death are 
inconsistent with the other lay and medical evidence of record.  
Indeed, while the appellant now asserts that the Veteran 
experienced a right pneumothorax during service which led to his 
death decades later, in the more contemporaneous medical history 
the Veteran gave at his enlistment physical examination in July 
1958, he reported only a pre-service history of pneumonia in 1956 
and was normal clinically.  The Veteran also denied any history 
of respiratory problems during active service at his separation 
physical examination in July 1963 and was normal clinically.  His 
history of symptoms at the time of service entrance and at 
separation is more contemporaneous to service and is of more 
probative value than the more recent assertions made many years 
after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 
394 (1994) (upholding a Board decision assigning more probative 
value to a contemporaneous medical record report of cause of a 
fall than subsequent lay statements asserting different 
etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(upholding Board decision giving higher probative value to a 
contemporaneous letter the Veteran wrote during treatment than to 
his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to a right pneumothorax for approximately 25 
years following service separation in July 1963 until the Veteran 
was hospitalized for treatment of a spontaneous left pneumothorax 
in January 1988.  The Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where Veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

As noted above, despite being seen repeatedly for treatment of a 
variety of respiratory problems in the several decades between 
his service separation and his death, the Veteran did not report 
any relevant in-service history of respiratory problems to any of 
his post-service treating physicians.  It appears instead that 
the appellant first reported that the Veteran experienced a right 
pneumothorax during active service after she filed her VA 
compensation claims.  She has continued to report this alleged 
in-service history of a right pneumothorax, which is not 
supported by a review of the contemporaneous service treatment 
records or by what the Veteran himself reported prior to his 
death.  This inconsistency suggests that the lay statements from 
the Veteran prior to his death and from the appellant thereafter 
regarding onset and continuity of symptomatology of his right 
pneumothroax are less than credible.  See Madden, 125 F.3d 
at 1481 (finding that Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a 
Veteran was not credible because lay evidence about a wound in 
service was internally inconsistent with other lay statements 
that he had not received any wounds in service).  Such histories 
reported by the Veteran for treatment purposes are of more 
probative value than the appellant's more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997).

The Board has weighed the appellant's statements as to continuity 
of the Veteran's symptomatology for a right pneumothorax and 
finds her current recollections and statements made in connection 
with a claim for VA compensation benefits to be of lesser 
probative value than the Veteran's previous more contemporaneous 
in-service history and findings at service separation, the 
absence of complaints or treatment for years after service, the 
Veteran's previous statements made for treatment purposes, and 
his own previous histories of onset of symptoms given after 
service.  For all of these reasons, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptoms of a right pneumothorax between service 
separation and the Veteran's death.

The appellant also has not shown that she has the expertise 
required to diagnose the fatal right pneumothorax which caused 
the Veteran's death.  Nor is the appellant competent to offer an 
opinion regarding any causal relationship between the cause of 
the Veteran's death and active service.  Again, there is no 
documentation of a right pneumothorax in service.  While the 
appellant's contentions have been considered carefully, these 
contentions are outweighed by the medical evidence of record 
showing no nexus between the cause of the Veteran's death and 
active service.

DIC under 38 U.S.C.A. § 1318

The appellant contends that she is entitled to DIC under 
38 U.S.C.A. § 1318 because her husband (the Veteran) should have 
been rated 100 percent disabled due to his service-connected 
nasal fracture and/or hemorrhoids for at least 10 years 
immediately preceding his death.

The Board points out initially that, in August 2001, VA suspended 
the adjudication of claims for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318, due to a temporary stay on the 
adjudication of such claims that was imposed by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
National Organization of Veterans' Advocates, Inc., v. Secretary 
of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  In 
that decision, the Federal Circuit directed VA to conduct 
expedited rulemaking that would either explain why certain 
regulations - 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 - were 
inconsistent or revise the regulations so that they are 
consistent.

VA then revised 38 C.F.R. § 20.1106 to bring it into conformity 
with 38 C.F.R. § 3.22.  In an order issued January 10, 2003, the 
Federal Circuit lifted the stay on adjudication of 38 U.S.C.A. § 
1318 claims, unless the claim was based on the receipt of new and 
material evidence.  The Board notes that the appellant's DIC 
claim does not involve the submission of new and material 
evidence.  That is, it is not an application to reopen a claim 
but rather an original claim.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if the 
Veteran's death is service-connected, even though the Veteran 
died of non-service-connected causes, if the Veteran's death was 
not the result of his or her own willful misconduct and at the 
time of death, the Veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that was 
rated by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; or was rated totally 
disabling continuously since the Veteran's release from active 
duty and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for a 
continuous period of not less than one year immediately preceding 
death if the Veteran was a former prisoner of war who died after 
September 30, 1999.  The total rating may be either schedular or 
based upon unemployability.  38 U.S.C.A. § 1318 (West 2002).

As noted above, in August 2001, VA temporarily suspended the 
adjudication of claims for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 in response to the Federal Circuit's decision 
in NOVA I.  The stay was to remain in effect pending completion 
of VA rulemaking specified by the Federal Circuit.  Based on 
subsequent VA rulemaking, the Federal Circuit decided National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  In 
NOVA II, the Federal Circuit revised the stay order imposed in 
NOVA I.  The Federal Circuit held that VA could properly construe 
the "entitled to receive" language of 38 U.S.C.A. § 1318 to bar 
the filing of new claims, i.e., "hypothetical entitlement" 
claims, in which no claim was filed during the Veteran's lifetime 
or where a claim had been denied and was not subject to 
reopening.

Thus, under VA regulations the term "entitled to receive" means 
that at the time of death, the Veteran had service-connected 
disability rated totally disabling by VA but was not receiving 
compensation because (1) VA was paying the compensation to the 
Veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C.A. § 5314 to offset an indebtedness 
of the Veteran; (3) the Veteran had applied for compensation but 
had not received total disability compensation due solely to CUE 
in a VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the Veteran had not 
waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding 
payments because the Veteran's whereabouts was unknown, but the 
Veteran was otherwise entitled to continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines that 
benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. 
§ 3.22(b) (2009).

The result of the above is that VA now has established 
definitively that "hypothetical entitlement" is not a viable 
basis for awarding benefits under 38 U.S.C.A. § 1318.  
Accordingly, the only possible ways of prevailing on a claim for 
benefits under 38 U.S.C.A. § 1318 would be (1) meeting the 
statutory duration requirements for a total disability rating at 
the time of death; or (2) showing that such requirements would 
have been met but for CUE in a previous decision.

The Board finds that the evidence is against the appellant's 
claim of entitlement to DIC under 38 U.S.C.A. § 1318.  At the 
time of the Veteran's death, service connection was in effect for 
residuals of a nasal fracture and for post-operative external 
hemorrhoids, each evaluated as zero percent disabling.  The 
evidence of record does not demonstrate, nor does the appellant 
contend, that the Veteran was a POW or received a total 
disability rating for a period of 10 consecutive years 
immediately prior to his death or for at least 5 years 
immediately following his discharge from service.  With regard to 
the matter of "hypothetical entitlement," such is no longer a 
viable basis for establishing benefits under 38 U.S.C.A. § 1318.  
Neither the Veteran, during his lifetime, nor the appellant, 
after the Veteran's death, has contended that there was CUE in 
any prior VA rating action.  Accordingly, the appellant cannot 
satisfy the requirements of 38 U.S.C.A. § 1318 and her claim for 
DIC benefits must be denied on the basis of an absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



Accrued Benefits Claims

The appellant finally contends that she is entitled to accrued 
benefits based on the Veteran's higher initial rating claim for a 
nasal fracture and his service connection claim for a chronic 
lung disease (claimed as tuberculosis), both of which were 
pending at the time of his death.  She essentially contends that, 
prior to his death, the Veteran was entitled to an initial 
compensable rating for his service-connected nasal fracture.  She 
also contends that, at the time of his death, the Veteran was 
entitled to service connection for a chronic lung disease 
(claimed as tuberculosis).

Upon the death of an individual receiving benefit payments, 
certain persons shall be paid periodic monetary benefits to which 
that individual was entitled at the time of death under existing 
ratings or decisions, or those based on evidence in the file at 
date of death, and due and unpaid for a period not to exceed 2 
years, based on existing rating decisions or other evidence that 
was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  Only 
evidence contained in the claims file at the time of the 
Veteran's death, or certain VA and service department records 
considered constructively in the claims file at that time, may be 
considered in adjudicating a claim for accrued benefits.  38 
C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  
Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits 
requires that the application be filed within one year after the 
date of death.  The Veteran died in July 2002.  The appellant 
filed her accrued benefits claims in August 2002; thus, her 
claims were timely filed.  Id.

With respect to the appellant's higher initial rating claim for a 
nasal fracture, for accrued benefits purposes, the Board notes 
that, in general, disability evaluations are assigned by applying 
a schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2 (2009); 
see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as in 
the instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial assignment 
of the disability rating to the present time.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Prior to his death, the Veteran's service-connected nasal 
fracture was evaluated as zero percent disabling under 38 C.F.R. 
§ 4.97, DC 6502 (deviated nasal septum).  See 38 C.F.R. § 4.97, 
DC 6502 (effective prior to July 1, 2002).  Then, as currently, 
under DC 6502, a maximum 10 percent rating is assigned for 
traumatic deviated nasal septum  only with 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on one 
side.  Id.

With respect to the appellant's claim of service connection for a 
chronic lung disability (claimed as tuberculosis), for accrued 
benefits purposes, the Board observes that service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Active tuberculosis 
is presumed to have been incurred in service if manifest to a 
compensable degree within three years of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

A review of the claims file shows that, prior to his death, the 
Veteran had filed service connection claims for a nasal fracture 
and for a chronic lung disease (claimed as tuberculosis) in 
January 1997.  In an April 1997 rating decision, the RO granted 
service connection for a nasal fracture, assigning a zero percent 
rating effective January 6, 1997, and denied service connection 
for a chronic lung disease (which the RO characterized as 
tuberculosis, collapsed lungs, and pneumonia).  The RO concluded 
in this decision that, because the Veteran's service treatment 
records were negative for a chronic lung disease, and because the 
post-service VA and private treatment records showed no nexus 
between any post-service chronic lung disease and active service, 
service connection for a chronic lung disease was not warranted.  
The Veteran disagreed with this decision in April 1998.  He 
perfected a timely appeal in August 1999.  An RO hearing was held 
on these claims in December 1999.  Supplemental statements of the 
case were issued to the Veteran in February 2000 and in February 
2001 following the completion of additional evidentiary 
development by the RO.  Unfortunately, the Veteran died in July 
2002 before his appeal could be certified to the Board.  

The Board finds that the preponderance of the evidence is against 
the appellant's claims for an initial compensable rating for a 
nasal fracture and for service connection for a chronic lung 
disease (claimed as tuberculosis), each for accrued benefits 
purposes.  With respect to the appellant's initial compensable 
rating claim for a nasal fracture, for accrued benefits purposes, 
the Board acknowledges that the Veteran's service treatment 
records contain x-ray evidence of a nasal fracture.   The 
evidence of record at the time of the Veteran's death also 
included voluminous post-service VA and private treatment records 
showing treatment for his service-connected nasal fracture.  In a 
September 1999 letter included in private treatment records which 
the Veteran submitted to the RO on or about June 2001, Chung-Sen 
Hsu, M.D., stated that the Veteran had reported breaking his nose 
during active service although he did not complain of much nasal 
obstruction or recurrent sinus infections.  It was noted that the 
Veteran had tuberculosis and a chronic cough with some difficulty 
breathing.   He also reported experiencing some drainage from the 
nostril, some post-nasal drip, and mild nasal obstruction with no 
specifics on the right side.  Physical examination showed a 
deviated nasal septum to the right which was pretty obvious and 
an otherwise unremarkable examination.  The assessment was 
deviated nasal septum  with partial occlusion of the right nasal 
passage.  Dr. Hsu advised the Veteran that he might not be able 
to claim any disability based on this examination.  (The Board 
notes parenthetically that the Veteran referred to Dr. Hsu's 
letter in a signed VA Form 21-4138 dated on May 20, 2001, and in 
a signed letter to the RO dated on June 1, 2001.  There is a VA 
date-stamp on the Veteran's June 1, 2001, letter which indicates 
that it might not have been received at the RO until June 24, 
2003, several months after the Veteran's death.  The dates listed 
on the Veteran's letter and his VA Form 21-4138 - both of which 
are prior to the Veteran's death - and the fact that the Veteran 
could not have signed either of these documents after his death 
lead the Board to conclude that Dr. Hsu's letter was of record 
prior to the Veteran's death.)  None of the voluminous evidence 
which was in the claims file at the time of the Veteran's death 
shows that, prior to his death, his service-connected nasal 
fracture was manifested by a 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side as is 
required for an initial compensable rating under DC 6502.  See 
38 C.F.R. § 4.97, DC 6502.  As noted elsewhere, none of the 
evidence submitted by the appellant since the Veteran's death can 
be considered in adjudicating her higher initial rating claim for 
a nasal fracture, for accrued benefits purposes.  See Hayes, 
4 Vet. App. at 353.  Thus, the Board finds that the criteria for 
an initial compensable rating for a nasal fracture, for accrued 
benefits purposes, are not met.  

With respect to the appellant's claim of service connection for a 
chronic lung disease (claimed as tuberculosis), the Board notes 
that the evidence of record at the time of the Veteran's death 
included voluminous post-service VA and private treatment records 
showing treatment for a variety of respiratory problems since his 
service separation (variously diagnosed as pneumothorax, COPD, 
bronchitis, and tuberculosis).  The Veteran's service treatment 
records do not show that he was treated for a chronic lung 
disease (claimed as tuberculosis) at any time during active 
service.  As noted above, although the Veteran was treated for 
several respiratory problems during service, there is no 
indication in his service treatment records that his in-service 
complaints led him to develop a chronic lung disease (as the RO 
concluded in the April 1997 rating decision).  The competent 
medical evidence does not show that the Veteran was diagnosed as 
having active tuberculosis within 3 years of his service 
separation (or by September 1966) such that service connection 
for active tuberculosis is warranted, for accrued benefits 
purposes.  See 38 C.F.R. §§ 3.307, 3.309.  It appears instead 
that the Veteran first was treated for active tuberculosis in 
January 1981, or more than 17 years after his service separation, 
when records from the State of Alabama Department of Public 
Health, which were submitted prior to his death, indicate that he 
was on chemotherapy and drug treatment for pulmonary 
tuberculosis.  

The Board again acknowledges that the Veteran has been treated 
for a variety of respiratory problems since his service 
separation, including tuberculosis.  The Board notes that the 
Veteran did not report, and none of his post-service VA and 
private treating physicians noted, any in-service history of a 
chronic lung disease (claimed as tuberculosis) when he was 
treated for multiple respiratory problems in the several decades 
that elapsed between his service separation in 1963 and his death 
in 2002.  It appears that, after he initially was treated for 
tuberculosis in 1981, the Veteran's tuberculosis reoccurred in 
1988 and was treated successfully with antibiotics.  More 
importantly, none of the Veteran's VA and private treating 
physicians related any of his post-service respiratory problems, 
to include a chronic lung disease (claimed as tuberculosis) to 
active service or any incident of service.  In fact, in August 
1999, Dr. Betz diagnosed the Veteran as having multiple pulmonary 
problems which lead to severe COPD likely as a result of his 
reported tobacco history, undocumented tuberculosis history, and 
collapse of his right lung for unclear reasons in the distant 
past.  Dr. Betz noted at that time that the Veteran had reported 
experiencing a right lung collapse and tuberculosis in the early 
1980's, approximately 2 decades after his service separation.  
The Board observes again that the Veteran did not report any 
relevant in-service history to Dr. Betz in August 1999.  Prior to 
his death, the Veteran had not submitted or identified any 
competent evidence which related a chronic lung disease (claimed 
as tuberculosis) to active service.  And none of the evidence 
submitted by the appellant since the Veteran's death can be 
considered in adjudicating her service connection claim for a 
chronic lung disease (claimed as tuberculosis), for accrued 
benefits purposes.  See Hayes, 4 Vet. App. at 353.  

It also appears that, after the Veteran was treated successfully 
for tuberculosis on two occasions in 1981 and in 1988, this 
disease did not reoccur prior to his death.   A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is 
not warranted in the absence of proof of current disability.  In 
summary, the Board finds that service connection for a chronic 
lung disease (claimed as tuberculosis) is not warranted, for 
accrued benefits purposes.

In reaching the above conclusions, the Board again has considered 
the competency and credibility of the lay assertions made by the 
Veteran prior to his death and by the appellant thereafter 
concerning continuity of symptomatology of a chronic lung disease 
(claimed as tuberculosis).  Prior to his death, the Veteran 
asserted that he experienced symptoms of a chronic lung disease 
(claimed as tuberculosis) continuously since service.  The 
appellant has maintained these assertions since the Veteran's 
death.  In this case, after a review of all the lay and medical 
evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not experience continuous 
symptoms of this disability after service separation.  Further, 
the Board concludes that the lay assertions by the Veteran prior 
to his death and by the appellant thereafter of his continued 
symptomatology due to a chronic lung disease (claimed as 
tuberculosis) between active service and his death, while 
competent, are not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of a chronic lung disease (claimed as 
tuberculosis) since active service is inconsistent with the other 
lay and medical evidence of record.  Indeed, while he asserted 
prior to his death that he experienced a chronic lung disease 
during service, in the more contemporaneous medical history he 
gave at his enlistment physical examination in July 1958, he 
reported only a pre-service history of pneumonia in 1956 and was 
normal clinically.  The Veteran also denied any relevant medical 
history before or during service at his separation physical 
examination in July 1963.  His history of symptoms at the time of 
service entrance and at separation is more contemporaneous to 
service and is of more probative value than the more recent 
assertions made many years after service separation.  See Harvey, 
6 Vet. App. at 394; Madden, 125 F.3d at 1481.  

The post-service medical evidence does not reflect complaints or 
treatment related to tuberculosis for approximately 18 years 
following the Veteran's service separation in July 1963.  The 
Board notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson, 230 F.3d at 1333.  See Mense, 1 Vet. App. at 356.

Dr. Betz noted in August 1999 that the Veteran's tuberculosis 
history was undocumented and the Veteran had reported 
experiencing tuberculosis nearly 2 decades earlier.  The Veteran 
also did not report any relevant in-service history to Dr. Betz 
in August 1999.  These inconsistencies in reporting his medical 
history to his post-service treating physicians suggest that the 
lay statements regarding onset and continuity of symptomatology 
of the Veteran's tuberculosis are less than credible.  See 
Madden, 125 F.3d at 1481; Caluza v. Brown, 7 Vet. App. 498, 512 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Such 
histories reported by the Veteran for treatment purposes prior to 
his death are of more probative value than the more recent 
assertions and histories given for VA disability compensation 
purposes.  Rucker, 10 Vet. App. at 73.

The Board has weighed the lay statements as to the Veteran's 
continuity of symptomatology for a chronic lung disease (claimed 
as tuberculosis) and finds the current recollections and 
statements made by the Veteran prior to his death and by the 
appellant thereafter in connection with a claim for VA 
compensation benefits to be of lesser probative value than the 
Veteran's previous more contemporaneous in-service history and 
findings at service separation, the absence of complaints or 
treatment for years after service, his previous statements made 
for treatment purposes, and his own previous histories of onset 
of symptoms given after service.  For all of these reasons, the 
Board finds that the weight of the lay and medical evidence is 
against a finding of continuity of symptoms of a chronic lung 
disease (claimed as tuberculosis) since service separation.  

Neither the Veteran nor the appellant has shown that they have 
the expertise required to diagnose a chronic lung disease 
(claimed as tuberculosis).  Nor are they competent to offer an 
opinion regarding any causal relationship between the Veteran's 
tuberculosis and active service.  Again, there is no 
documentation of any findings with respect to tuberculosis in 
service.  While the lay assertions of record have been considered 
carefully, they are outweighed by the medical evidence of record 
showing no nexus between a chronic lung disease (claimed as 
tuberculosis) and active service.

As the preponderance of the evidence is against the appellant's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.
 
Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.  

Entitlement to an initial compensable rating for a nasal 
fracture, for accrued benefits purposes, is denied.

Entitlement to service connection for a chronic lung disability 
(claimed as tuberculosis), for accrued benefits purposes, is 
denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


